ao Case 2:17-cv-00040-GJQ- V ECF No. 99 filed 09/19/19, PagelD.1082 Pagelof3 _..

pe ae Sates Pistnct Court PEE
. for The re.

 

 

   

 

 

| FILED |
Nha Us Dis ptt : : September 19, mM ve am |
MODS T TT wesrape oisrece le
TRICT OF mI
Michigan in. : é oe SCANNED py: ‘an,
Northern Division eae
— ae
Plantitt pe EI" Ca S8 nO, ain pr -
Caro] Williams, ag : a
| ) i an We o} 35s en a

 

 

; he ine fhe: extension of and ‘or eolarnement' vE time “tb tile
ve! 0) econ p_the “pepvit. and inlined nd b oct sito
on OEE MO -

Pau . ‘the fed. Riv P’ Rule. b, the palnkth move te
tor thi Mes oF dor eye of tine-2f
95 days Aer Oct 4) 2019 np file objecton qe. the Re echMl Ty |
“Support of his mutton the ‘plaintiff sfite the following ¢ a

\e The. ploinb remoing denied and untreated and :vacured. sufi |

holed substance schedule oo
_. Side efftels From the nevrolepfe controle fo aaa

antipsychote and’ optod drugs Hot: were.

el body - Nd skeanag ainst the plantifts vi wit :

“9 Signed Consent ae signed by the paloitt, The MRC ,
determned tht the plamhit suffer pain ‘and acknowledge chronic psoblan
fos Huta ‘- fecal and cognitive sorder and the count must
“poant the Plan counsel ond access 1 4 compelnt psychiatrist
i will conduct and aPprop cate exam inion hnd assist In tie.

: P the ceport and recommendation,
evaluation > pre serretton, and i oP the cepor 7 sct, 119060)

~ Oppose ahd MOle for summary judgement: Mell am V! Dunn»
te & 0-2)4 CV12789. doce 2 py oo oe Soe Case no, 11¥.cv 20/- RR a W2f7
oe Hols Be nos dh WY 734. eCF no 88 P9 id 7: 7Al 5: ray rec?

f

 

     

     
  
2, The SIR FORE HNE UF SORE TEPID FB" AS Aer
oct 4, 2014 15 file objections hh I Re Mee tae ri ae ‘
and malin oF pleading for an extension / enlargement oF teme °
the plaintiff was notified by the af prison oftual tv contact
home and the plant ff learned!’ od gen nnofice tht a $ blag has

—dersed andthe plantff an pat. onovining.and._mentl.<lsiess cepthe

with the path and rave Jost oF foinily member,

4, The court resist and restnct the oregins! reasonable motion for 90 cays
vid fhe clams ore complex, and do not overlop: factually with proor lasik
physical assdult oF CCF prison. oFfccla! nd KCF offical..2 Link 15
forged 0 all Yawsults, Thivault, case no 214 ev lop, ecF to.I26, ecFno
iho, eck no 154, trial ocblse = Opode7. Tn wet Hb court myerited and
created false olelms in the eCF n0,17 ete, hit cause patn and’ conceal

   

the Sextul ‘and phiosi qf assault. in the kee. ad mini shative seg reg iton 6
man ell a Fer Dey Tamed and or set up with an. 9 ench knefe, Mibaal
Case_no 214 cv 108. $rFal poolro~ 0200. and the court have knowldge
dhat. fae plaintiFr revains: tt ‘admnushatve Segregation with @ 5tnous hori
and chemical. Liapairenent -unteated aid: the plamtft Mile. a reasonavle request
Gr JO days buf: was Peduced ‘ual 2 threatenang! deadline Det 12019,
The. plantift has chronic sount alse Od tnciars. of femur and wast and
eto tatihg- 7 death-emottonil_ distress, phan stfeting jand conanueg
—Spstaly ise Tre punk ve reyune— eae a or ERO ep
miealte Tecords » ond erin net of “counsel to file” objectons fy the RR.
Fee the doore, rasan Hie, a en court grant He
Be the aoove Peaon me Pint Fhe Court gra
Tor ne eof time: the pluntitt is. determuttd mental
nar tHe, Ht PU eof ut ae

|
- ascent ‘rl haressed yntumitd ni annoyed. bythe COW sayy Ly

 

acerslan of time
}

   
Case 2:17-cv-00040-GJQ-MV_ ECF No. 99 filed 09/19/19 PagelD.1084 Page 3 of 3

 

 

 

‘peGeleg
70Z6-80667 IN
peoy ebepem 7Z6el

ALINoOVvA WNOILLOSYYOO yovuva
ZIigiLb “JEQUINN JeUOSHd

‘QWeN JOUOSHd
yond aye (V\ $44(,|
